Citation Nr: 1760673	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-32 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

 Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Janet Alexander, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to June 1959 and from September 1962 to October 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for bilateral hearing loss and depression.

The Veteran initiated an appeal on both issues.  In an August 2014 rating decision, the RO granted entitlement to service connection for depression.  Because the August 2014 rating decision constituted a full grant of the benefit sought on appeal, that issue is no longer before the Board.

In September 2017, a videoconference hearing was held before the undersigned. The Veteran appeared and testified under oath that he wished to proceed pro se.  A transcript of the hearing is associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran's appeal is hereby REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that he was exposed to loud noise throughout active duty and that additionally he suffered severe noise exposure when a large artillery gun (Howitzer 105mm) he was standing directly behind, unexpectedly discharged.  He states that the blast knocked him to the ground and he was admitted to the medical clinic in Camp Shelby, Mississippi (See Veteran's Statement in Support of Claim 
December 2011).
The Board notes that in a VA 21-2507a Request for a Physical exam dated June 2012, it was indicated that the Veteran's service treatment records were largely unavailable.  However since the Veteran's Military Occupational Specialty (MOS) was a Class II Gunner, it was conceded that the Veteran had exposure to acoustic noise.  The examiner was asked to opine on whether the Veteran's hearing loss was at least as likely as not to have been incurred in or caused by the acoustic noise exposure due to military service, or whether it was related to some other etiology or natural progression. 

The Veteran was afforded a VA examination in July 2012 and a Hearing Loss and Tinnitus Disability Benefits Questionnaire was completed.  The examination confirms that the Veteran suffers from bilateral sensorineural hearing loss.  In discussing the etiology of that hearing loss, the examiner concluded that it was less likely than not related to the Veteran's active duty service.  The rationale for the finding was a report in the claims file which showed the Veteran's hearing to be within normal limits in 1972, 13 years after he was released from active duty and that the Veteran was in the Army National Guard (ANG) from 1959 to 2000 and stated being exposed to noise. 

The Board finds that the examiner's opinion does not provide a clear rationale for the Board to base a decision upon.  Specifically, while referenced in the examiner's remarks section, there is no discussion of the impact from the unexpected discharge by a Howitzer 105 mm gun, on the Veteran's hearing.  Accordingly, the examination is inadequate for the purpose of a service connection determination, and a new VA examination for a medical opinion is necessary.  

Additionally, it does not appear that the Veteran's complete service treatment records and military personnel records are associated with the claims file.  VA is required to obtain the Veteran's service treatment records (STRs) or other relevant service records held or maintained by a government entity. 38 U.S.C. § 5103A(c) (2012).  When VA attempts to obtain records from a Federal department or agency, the efforts to secure these records must continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile. 
38 C.F.R. §§ 3.159 (c)(2), (c)(3) (2017).  When STRs are lost or missing, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Attempts to obtain the Veteran's complete military personnel file and STRs have so far been unsuccessful.  The Board notes that there are only five service associated medical records in the Veteran's claims file, with respective dates of June 18, 1964, February 17, 1972, March 3, 1976, June 25, 1980, and April 25, 1982.  The only DD Form 214 of record indicates just 24 days of active service from September 30, 1962 through October 23, 1962. 

The majority of the record requests by the AOJ were made in response to the Veteran's previous claims filed in the early nineties.  However upon review, even the most recent request for military service records and STRs do not properly identify the Veteran's correct service number for the particular branch of service and time period.

In a letter dated October 1982, the Veteran's commanding officer made written inquiry into the Veteran's eligibility for retired reserve pay.  He confirmed that the Veteran had three distinct periods of component service under three separate service numbers.  Specifically, the Veteran served in the US Marine Corps Reserve from February 18, 1958 through June 28, 1959 under service number [REDACTED], the Army National Guard from June 29, 1959 through August 29, 1967 under service number [REDACTED] and finally in the Army National Guard from February 12, 1972 through February 11, 1984 under service number [REDACTED]. 

Statements made by the Veteran in the claim file indicate that he was in basic training on Parris Island, South Carolina from June 3, 1958 to December 3, 1958, served in Camp Lejeune, North Carolina from December 4, 1958 through June 28, 1959 and Camp Shelby, Mississippi in 1962.  He contends that he received hospital care on all three posts. The Board notes that medical records for inpatient hospitalization are often stored separately in military treatment facilities.  There is no evidence that any service treatment records were requested directly from any military medical treatment facility for any of the Veteran's different service numbers.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's complete Marine Corps Reserve and Army National Guard service personnel records from 1958-1984 from any appropriate records repository and associate them with the file.  Each request to any repository record keeper should delineate all three of the Veteran's service numbers, correlating to the distinct and appropriate branches of service and time frames served. 

2. Obtain the Veteran's complete service treatment records from the Marine Corps Reserve and Army National Guard and associate them with the file.  The Board notes inpatient service treatment records for care received either on or off post may require additional development and should be requested directly from the medical treatment facility.  Each request to any repository record keeper should delineate all three of the Veteran's service numbers, correlating to the distinct and appropriate branches of service and time frames served. 

3. Efforts to obtain the Veteran's complete file of service treatment and personnel records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified.  The AOJ should issue a written Formal Finding on the Unavailability of Federal Records.  This memorandum should document the efforts undertaken to secure the Veteran's military and service treatment records explaining whether they are unavailable or simply do not exist, or why further attempts to obtain them would be 
futile. 

4. After the above records development has been completed, provide the Veteran with a VA audiological evaluation to determine the nature and likely etiology of his bilateral hearing loss.  The examiner should examine the Veteran, review his claims file (to include this remand), and provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has a bilateral hearing loss disability that is related to his service and specifically to acoustic noise exposure (being in the vicinity of a large artillery gun (Howitzer 105mm) when it unexpectedly discharged) therein.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given. 

5. After completing the above development, review the file and readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, return the file to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. §  7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




